Exhibit 99.1 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this “ Agreement ”) is made and entered into as of January 17, 2014, by and among U-Swirl, Inc., a Nevada corporation (“ Buyer ”), CherryBerry Enterprises LLC, an Oklahoma limited liability company, CherryBerry Corporate LLC, an Oklahoma limited liability company, and CherryBerry, LLC, an Oklahoma limited liability company (CherryBerry Enterprises LLC, CherryBerry Corporate LLC and CherryBerry LLC are collectively referred to as “ CherryBerry ” or the “ Sellers ”), solely for purposes of Section 3.6 , Rocky Mountain Chocolate Factory, Inc., a Colorado corporation (“
